DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-19 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-3 in the reply filed on December 23, 2020 is acknowledged.  
The traversal is on the ground(s) that: Devanathan (US 5,624,642) does not disclose nor suggest a gas-liquid separation comprising double bent end separation elements for admitting the gas-liquid mixture, and even less specific angles of the bent and specific distance separating the two successive bend. This reference only discloses a gas-liquid separation device comprising a conical surface (48) of a recycling zone (46) comprising separation elements (54) (non-linear risers 54) ending by a single bend (bend=elbow, cf. D1 fig 1- 4). See Remarks filed 12/23/2020, page 5.
In response, the examiner respectfully disagrees. As discussions presented in the Office action dated 12/03/2020, there are two groups of invention: 
Group I, claim(s) 1-3, drawn to an apparatus for separating and recycling liquid.
Group II, claim(s) 4-5, drawn to a process for three phase fluidized bed hydroconversion.
Devanathan teaches a separation device installed in the recycle zone of three phase fluidized reactors used for hydroconversion of hydrocarbon fractions in the presence of hydrogen under high pressure (column 1, lines 1-40 and column 2, lines 30-58), the recycle zone made up Devanathan teaches angle B is between 60-180° and angle C is from about -15-15° (column 6, lines 1-46).  Devanathan teaches appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60).
In light of teachings from Devanathan set forth above, therefore, it would have been obvious to the person having ordinary skill in the art to have used Devanathan as guidance to select appropriate geometry such as the angles and distances claimed, for the benefit of not letting exiting material impact directly on the riser and to obtain improved separation.  It is not seen where such a selection would result in any new or unexpected results.  Examiner further notes that changes of shape and size are prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV).
As discussions set forth above, it is still the examiner’s assessment that the separation device installed in the recycle zone of three phase fluidized reactors used for hydroconversion of hydrocarbon fractions in the presence of hydrogen under high pressure taught by Devanathan meets the “special technical feature” as set forth above.
Since the “special technical feature” linking Groups I and II is disclosed by Devanathan, the "special technical feature" lacks novelty or inventive step and does not make a contribution 
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 4-5 and 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-3 and 6-12 are considered to be elected, and examined herein. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 08, 2019 was considered by the Examiner.

Claim Objections
Claims 2, 3 and 11 are objected to because of the following informalities:  
Claim 2 recites “the distance H1” in line 2 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to recite “a distance H1” or define the limitation “a distance H1” earlier in the claim. The same objection is applicable to claim 11. 
Claim 2 recites “the interface” in line 3 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to recite “an interface” or define the limitation “an interface” earlier in the claim.

Regarding the claim 12, the examiner respectfully recommend to amend the claim limitation as, for example, “The gas-liquid separation device as claimed in claim 1, wherein the gas-liquid separation device . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard(s) as the invention.
Claim 3 recites “empty barrel reactor surface” in lines 3-4. This is considered indefinite for the following reason: One skilled in the art cannot figure out which portion of the inside reactor was referred by the limitation “empty barrel reactor surface”.  For the purposes of examination, the limitation “empty barrel reactor surface” will be considered to be “an empty surface area of the entire inside reactor area” until applicants further specify the limitation.  
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Devanathan et al. (US 5,624,642, hereinafter “Devanathan”).
In regard to claims 1 and 6-10, Devanathan discloses apparatus and methods useful for degassing a reaction mixture in a petrochemical processing reactor, wherein the methods and apparatus employ a novel liquid-gas separator that includes non-linear risers and that discharges the mixture into a vapor space in a manner intended to maximize degassing of the mixture (Abstract).  
Devanathan discloses an apparatus for degassing a reaction mixture in a petrochemical processing reactor (see Fig. 1):
(i) A separation device installed in the recycle zone of three phase fluidized reactors (i.e., a liquid and a gas phase reaction medium with an expanded bed catalyst) used for 
(ii) A recycle zone (area encompassing 64, Fig. 1) made up of the upper hemisphere of the reactor and delimited in its lower part by a conical surface allowing the separated liquid to return to the catalytic zone (see figure 1, column 4, lines 10-67), and
(iii) A gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) operating in parallel and installed vertically from the conical surface of the recycle zone (see figure 1, column 4, lines 50-67), each separation element having an inlet pipe for admitting the gas liquid mixture open onto the conical surface and rising to a height within the separation zone, and a succession of two bends (see figure 1, column 4, lines 50-67 and column 5, line 49-column 6, line 47).
Devanathan teaches that, in regards to the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1), angle B (Fig. 2) (i.e., the recited angle [Symbol font/0x62]) is between 60-180° and angle C (Fig. 4) (i.e., the recited angle [Symbol font/0x61]) is from about -15-15° (column 6, lines 1-46).  The recited angle [Symbol font/0x62] is obvious over Devanathan. See MPEP 2144.05. Devanathan teaches appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60).  Devanathan further discloses numerous design guidelines in regards to the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) as (col. 5, line 57 thru col. 6, line 61): (i) Direction A most preferably is tangential to reactor vessel wall 52 when viewed from above as in FIG. 2; (ii) It is preferred that risers 54 be oriented so that exiting material does not impact directly on another riser 54; (iii) If angle B is approximately 90°, the liquid will strike the wall tangentially, which may induce a cyclonic effect in vapor space 64 which may have a 
In addition, Devanathan further discloses numerous design guidelines regarding the cross sectional area of the risers (54, 56, Fig. 1) as (col. 5, line 57 thru col. 6, line 61): (v) The total internal cross-sectional area of risers 54 preferably is between about 4 and 12 percent of the horizontal reactor cross-section through which risers 54 pass. More preferably, the cross-sectional area of riser 54 is about linear riser portion 58 extends about to the bottom of conical portion 48 of a recycle pan 46. The length of portion 58 extending below pan 46 is not critical but in most cases, shorter risers are preferred over larger risers; (vi) Riser 54 preferably directs liquid reaction mixture horizontally and tangentially towards wall 52 (see FIG. 2); (vii) If desired, the velocity of the liquid-gas mixture exiting risers 54 may be altered by narrowing or widening the outlet portion of risers 54. Also, the exiting of mixture from the outlet end of riser 54 may be further controlled by including vanes or other structures within or immediately adjacent to the outlet end of risers 54 to swirl or otherwise alter the flow of the exiting mixture; and (viii) Non-linear risers 54 can be fabricated from any material capable of withstanding long-term operation under the selected reactor operating conditions. Typically, risers 54 will be most easily prepared by welding stainless steel pipes and elbows together. Stiffening plates or support brackets may be desirable in the region where risers 54 penetrate pan 46 (col. 5, line 57 thru col. 6, line 61).
Devanathan does not explicitly teaches the recited angle of [Symbol font/0x61], and does not explicitly discloses the two successive bends being separated by a distance D1 is between D/2 and 4D, D being the diameter of the pipe (70) as recited in claims 1 and 6-10.
However, in light of teachings from Devanathan regarding the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) and regarding the cross sectional area of the risers (54, 56, Fig. 1), and since Devanathan explicitly teaches an embodiment that angle B is between 60-180° and angle C is from about -15-15° (column 6, lines 1-46) and appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60), it would have been obvious to the person having ordinary skill in the art to have used Devanathan as guidance to select appropriate geometry such as the angles and distances claimed in claims 1 and 6-10, for the benefit of not letting exiting material impact directly on the riser and to obtain improved separation.  It is not seen where such a selection would result in any new or unexpected results.  Examiner further notes that changes of shape and size are prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV).  However, a prima facie case of obviousness may be rebutted where the results of employing the recited angles ([Symbol font/0x61] and [Symbol font/0x62]) ranges and the distance D1 range are unexpectedly good or criticality of using the claimed ranges can be shown.

In regard to claims 2, 3 and 11, regarding the design of the risers (54, Fig. 1), Devanathan discloses numerous design guidelines as (col. 5, line 57 thru col. 6, line 61): (i) Direction A most preferably is tangential to reactor vessel wall 52 when viewed from above as in FIG. 2; (ii) It is preferred that risers 54 be oriented so that exiting material does not impact 
In light of teachings from Devanathan, as set forth above, it would have been obvious to the person having ordinary skill in the art to have used Devanathan as guidance to select appropriate geometry such as the distances and density claimed in claims 2, 3 and 11, for the benefit of not letting exiting material impact directly on the riser and to obtain improved gas-prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV).  However, a prima facie case of obviousness may be rebutted where the results of employing the recited angles ([Symbol font/0x61] and [Symbol font/0x62]) ranges and the distance D1 range are unexpectedly good or criticality of using the claimed ranges can be shown.

In regard to claim 12, since Devanathan discloses an apparatus (see Fig. 1) a separation device installed in the recycle zone of three phase fluidized reactors (54, 56, Fig. 1), the recited limitation is considered prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772